Citation Nr: 0835670	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  05-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating in excess of 
10 percent for residuals of cold injury, right hand.  

2.  Entitlement to a disability rating in excess of 
10 percent for residuals of cold injury, left hand.  

3.  Entitlement to a total rating for compensation purposes 
due to individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from two rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi:  a May 2005 decision that denied entitlement to 
TDIU; and an August 2006 decision that denied entitlement to 
an increased rating for residuals of cold injury of both 
hands.  

In February 2006, the veteran testified at a personal hearing 
over which a Decision Review Officer presided at the RO, a 
transcript of which has been associated with the claims 
folder. 


FINDINGS OF FACT

1.  For each hand, the veteran's disability of residuals of 
cold injury is manifest by subjective complaints of numbness, 
tingling, burning, loss of ability to grip, and pain. 

2.  For each hand, the veteran's disability of residuals of 
cold injury is manifested by  objective findings of: no 
painful movement of joints; skin of normal color and 
temperature; peripheral reflexes of 1+ and equal bilaterally; 
sensory intact to fine touch, vibration, temperature, and 
position; no trophic changes to nails or skin; no 
hyperhidrosis; no Raynaud's syndrome; and X-rays that reflect 
no abnormality related to the cold injury.    




3.  The veteran's service-connected cold injury disabilities, 
alone, do not preclude him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 
10 percent for residuals of cold injury, right hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 20.1303 (2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.113 and Diagnostic Code 7122 (2007).  

2.  The criteria for a disability rating in excess of 
10 percent for residuals of cold injury, left hand, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 20.1303 (2008); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 
4.113 and Diagnostic Code 7122 (2007).  

3.  The criteria for a total rating for compensation purposes 
due to individual unemployability have not been met.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16, 4.19 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of cold injury 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (38 C.F.R., Part 4), 
which represents the average impairment in earning capacity 
resulting from injuries incurred in military service and the 
residual conditions in civil occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Generally, an evaluation 
of the extent of impairment requires consideration of the 
whole recorded history (38 C.F.R. §§ 4.1, 4.2), but when, as 
here, service connection has been in effect for a few years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  Thus, staged 
ratings may be assigned if the severity of the disability 
changes during the relevant rating period.  Here, the 
evidence establishes that at no time during the entire 
relevant rating period did the veteran qualify for an 
increased rating.  Thus, staged ratings are not warranted.  

Diagnostic Code (DC) 7122 governs the ratings for cold injury 
residuals.  38 C.F.R. § 4.113 (diseases of the heart).  A 
10 percent rating is currently assigned to each of the 
veteran's disabilities of cold injury residuals of the hand.  
A 10 percent rating is assigned when the residuals of cold 
injury disability are manifest by arthralgia or other pain, 
numbness, or cold sensitivity in the affected parts.  
DC 7122.  

For an increased rating, the record must demonstrate that the 
criteria for a higher rating is warranted.  The higher 
ratings are based on the manifestation of symptoms described 
for the 10 percent criteria (arthralgia or other pain, 
numbness, or cold sensitivity) plus at least one symptoms 
from an additional list of symptoms (tissue loss, nail 
abnormalities, color changes, hyperhidrosis, locally impaired 
sensation, or X-ray abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis)) manifested in the 
affected parts.  DC 7122 (symptoms reordered to facilitate 
application to this veteran's condition).  For a 20 percent 
rating, the 10 percent criteria must be met as well as one 
symptom from the additional list, whereas for a 30 percent 
rating, the 10 percent criteria must be met as well as two or 
more symptoms from the additional list.  DC 7122 (e.g., a 
20 percent rating is assigned when the residuals of cold 
injury disability is manifested by arthralgia, or other pain, 
numbness, or cold sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired sensation, 
hyperhidrosis, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis) in the 
affected parts).  

With respect to each of the veteran's hands, the record 
contains no credible evidence of any of the additional 
criteria beyond those for a 10 percent rating.  None of the 
four compensation and pension (C&P) examiners to evaluate his 
hands found any tissue loss, nail abnormalities, color 
changes, or hyperhidrosis in either hand.  The veteran's 
peripheral reflexes were 1+ and equal bilaterally and 
peripheral pulses were 2+.  Sensory was intact to fine touch, 
vibration, and position.  The veteran stopped the nerve 
conduction test, but the portion that was completed showed 
that with the exception of bilateral carpel tunnel syndrome, 
his distal latencies were normal.  There is thus no objective 
evidence that the residuals of cold injury are manifest by 
locally-impaired sensation of the hands.  And while the X-ray 
evidence shows signs of mild osteoarthritis in each thumb, 
the March 2006 C&P joints examiner specifically determined 
that the cold injury described by the veteran was not 
responsible for that arthritis.  He stated that to his 
knowledge there had been no studies to show that cold injury 
would result in arthritis of that nature 35 years later.  On 
the other hand, he explained that it is not unusual to see 
these kinds of degenerative changes in 56-year-old males who 
have worked with their hands most of their life.  Thus, the 
record does not establish that the X-ray abnormalities of the 
veteran's hands are manifestations of his cold injury 
residuals disability.  There is thus no objective evidence of 
any of the additional symptoms necessary to warrant a rating 
higher than 10 percent.  

The only subjective evidence in the record of any of the 
additional criteria for a 20 percent rating is that 
concerning whether the veteran has locally-impaired sensation 
of his hands.  A lay person is competent to testify about 
injury or symptomatology where the determinative issue is not 
medical in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-
406 (1995) (lay statements about a person's own observable 
condition or pain are competent evidence); Layno v. Brown, 6 
Vet. App. 465, 469-470 (1994) (lay testimony is competent 
when it regards features or symptoms of injury or illness).  
He testified at the February 2006 personal hearing that 
especially in winter, he must soak his hands in the sink for 
5 or 10 minutes so he can feel them to make sure that he 
could do what he needed to.  Transcript at 4.  He noted that 
he could not paint without the feeling of touch.  Transcript 
at 4.  He also testified that because he can not feel his 
hands, he has burned his hands while cooking.  Transcript at 
7.  And he told the March 2007 C&P neurological disorders 
examiner that he sometimes has difficulty with buttons and 
laces and he does not write very much.  




The Board finds that the veteran's description of subjective 
symptoms is not as credible as the consistent objective 
evidence indicating that the veteran has no locally-impaired 
sensation of the hands.  See February 2006 C&P Cold Injury 
Protocol Examination Report (all peripheral reflexes are 1+ 
and equal bilaterally; peripheral pulses are 2+; good 
capillary refill; pinprick, touch, vibration, and position 
intact in both hands);  March 2006 Peripheral Nerve C&P 
Examination Report (sensory intact to fine touch, vibration 
and position; reflexes are 1+ and equal in upper extremities; 
while nerve conduction test of October 2003 shows bilateral 
carpal tunnel syndrome, distal latencies are otherwise 
normal); March 2003 C&P Joints Examination Report (good 
distal pulses; able to fully extend and fully flex his 
fingers; no numbness; no atrophy of the thenar musculature); 
March 2007 C&P Cold Injury Protocol Examination Report (good 
distal pulses; able to fully extend and flex the fingers; no 
atrophy of the thenar muscles; good pulses); March 2007 C&P 
Neurology Disorders Examination Report (sensory is intact to 
fine touch, temperature, vibration, and position; reflexes 
trace to 1+ and are equal bilaterally; no motor or sensory 
deficits on today's examination and no deficits that could be 
attributed to cold injury).  

One examiner found a little numbness on the index finger and 
long finger compared to the little finger.  March 2007 C&P 
Cold Injury Protocol Examination Report.   Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  As noted above, numbness is one of the 
criteria for a 10 percent rating, but for a 20 percent 
rating, there must be one of the additional symptoms listed.  
The March 2007 C&P examiner's finding of numbness is more 
nearly like the "numbness" criteria for a 10 percent rating 
than the locally-impaired sensation criteria for a 20 percent 
rating.  Thus, no increased rating is warranted based on the 
objective medical evidence in this record. 

Nerve conduction tests were scheduled in order to obtain more 
detailed information about the nerves in the veteran's hands, 
but he refused to continue the test due to pain.  While it is 
understandable that the veteran would not want to subject 
himself 



to pain in order to qualify for a higher rating, what results 
there are from the nerve conduction tests in the record do 
not support his subjective complaints.  

In addition, the claims file shows that the veteran has made 
statements about subjective complaints that are contradicted 
by his own statements and by objective evidence.  For 
example, when asked about color changes to his skin, the 
veteran has consistently denied that his skin changes color.  
He also has consistently been found to have no tissue loss of 
any extremity.  Yet after he was denied entitlement for TDIU, 
he filed a substantive appeal in which he asserted that that 
he continued to have increasing pain, numbness, cold 
sensitivity, nail abnormalities, tissue loss, color changes, 
and locally impaired sensation of the affected parts of both 
feet.  November 2005 Substantive Appeal (emphasis added).  
The veteran's willingness take the list of symptoms contained 
in the rating criteria and state that he had them in 
increasing severity, despite the evidence to the contrary 
both before and after that statement, undercuts his 
credibility as to subjective symptoms he describes.  Caluza 
v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 
78 F.3d. 604 (Fed. Cir. 1996) (in determining the weight to 
be assigned to evidence, credibility can be affected by 
inconsistent statements, internal inconsistency of 
statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor).  

The veteran complains that VA fails to apply the law 
uniformly because another veteran was granted a 20 percent 
rating for each of his disabilities of cold injury residuals 
of the hand, whereas he was denied an increased rating.  He 
argues that on the basis of a November 2005 decision of the 
Board, he should be granted an increased rating.  First, the 
regulations make clear that decisions of the Board are not 
binding as to other veterans.  38 C.F.R. § 20.1303.  Although 
the Board strives for consistency in issuing its decisions, 
previously-issued Board decisions will be considered binding 
only with regard to the specific case decided.  38 C.F.R. 
§ 20.1303.  Prior decisions in other appeals may be 
considered in a case to the extent that they reasonably 
relate to one another, but each case presented to the 



Board will be decided on the basis of the individual facts of 
the case in light of applicable procedure and substantive 
law. 38 C.F.R. § 20.1303.  

In any event, the facts on this record are not very similar 
to the facts in the November 2005 Board decision the veteran 
relies upon.  Both veterans complain of  more than one of the 
symptoms that warrant a 10 percent rating (arthralgia, or 
other pain, numbness, and cold sensitivity).  As discussed 
above, however, the facts in this record do not establish 
that the veteran's residuals of cold injury disabilities are 
manifest by one of the "additional" symptoms (tissue loss, 
nail abnormalities, color changes, hyperhidrosis, locally 
impaired sensation, or X-ray abnormalities (osteoporosis, 
subarticular punched out lesions, or osteoarthritis)) listed 
in Diagnostic Code 7122 that must be present to warrant a 
20 percent rating.  Yet, the veteran in the November 2005 
Board decision established by credible evidence that his 
disability was manifest by a darkening of the color in his 
fingers when the weather was cold.  Since there was credible 
evidence establishing one of the "additional" symptoms 
(that is, color changes) that warrant a 20 percent rating, 
the veteran in the November 2005 Board decision was granted 
an increased rating to 20 percent.  VA is thus not treating 
similarly situated veterans differently; it is applying the 
schedular rating criteria against the credible evidence in 
the record to reach a decision based on the unique facts of 
each case.  

The notes following Diagnostic Code 7122 provide that other 
disabilities that have been diagnosed as the residual effects 
of cold injury, such as Raynaud's phenomenon, muscle atrophy, 
etc., should be separately evaluated unless they are used to 
support an evaluation under DC 7122.  38 C.F.R. § 4.113, DC 
7122, Note (1).  Here, notwithstanding multiple C&P 
examinations, the veteran has not been diagnosed with any 
other disabilities that are the residual effects of cold 
injury.  Thus, there are no other diagnostic codes that need 
be analyzed with respect to the evaluation of this veteran's 
disabilities of cold injury residuals of each hand.  

In response to the RO's June 2006 letter notifying him of the 
evidence needed to substantiate his increased rating claims, 
the veteran pointed out that he filed his increased rating 
claim earlier than December 7, 2005, and he asked VA to 
verify the date the claim was filed.  The veteran is correct 
that the date stamp on the cover letter to his claims 
indicates that the claim was received by VA on December 2, 
2005.  The proper filing date was noted on the January 2007 
statement of the case, but since the veteran's claim for an 
increased rating has been denied, the correction of the 
filing date does not affect the outcome of his claims.  

When there is an approximate balance of positive and negative 
evidence about a claim, reasonable doubt should be resolved 
in the claimant's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Here, the only evidence in favor of an increased 
rating is one examiner's statement that there was a little 
numbness on the index finger and long finger compared to the 
little finger and the veteran's subjective statements about 
the feeling in his hands.  But that finding of numbness 
merely supports a 10 percent rating rather than establishing 
that the veteran has locally-impaired sensation of the hands, 
especially in light of the credible, internally-consistent 
objective evidence indicating that there was no locally-
impaired sensation of the hands.  Since the evidence against 
the claim is much greater than that in favor, there is no 
reasonable doubt to resolve.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990) (benefit of the doubt rule inapplicable when 
the preponderance of the evidence is against the claim).  


II.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  In this case, 
while the veteran's service-connected disabilities have a 
combined rating of 70 percent, the veteran contends that 
because he is unable to maintain substantially gainful 
employment due to his service-connected disabilities, he 
should be granted a total rating for compensation purposes 
due to individual unemployability (TDIU).  

The first step is to determine whether the veteran is 
eligible for TDIU.  The eligibility requirements for TDIU 
depend upon the number and assigned ratings of service-
connected disabilities.  If a veteran has only one service-
connected 



disability, and such disability is rated at 60 percent or 
more, the veteran is eligible for TDIU.  38 C.F.R. § 4.16(a).  

The veteran in this appeal is service-connected for residuals 
of cold injury of each lower extremity (with disability 
ratings of 30 percent assigned to each) and for residuals of 
cold injury of each hand (with disability ratings of 
10 percent assigned to each).  The veteran's overall combined 
disability rating is 70 percent. 

The regulations provide that for purposes of determining 
eligibility for TDIU, disabilities of a common etiology are 
considered one disability.  38 C.F.R. § 4.16(a)(2).  The 
veteran's cold injury residual disabilities of his lower and 
upper extremities all arise from the same January 1970 
exposure to cold while aboard the U.S.S. Guadalcanal, so this 
veteran is deemed to have one disability.  As the combined 
rating for that disability is 70 percent, which is greater 
than the required 60 percent, the veteran is eligible for 
TDIU.  

The next step is to determine whether the veteran is 
unemployable-that is, whether any service-connected 
impairment of mind or body is present that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 
4.15.  In evaluating a veteran's employability, consideration 
may be given to his level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or impairment caused by non service-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether the veteran can find employment.  
38 C.F.R. §4.16(a)

The record does not establish that as a result of his 
service-connected cold injury residuals disabilities, the 
veteran is incapable of performing the physical and mental 
acts requirement by employment.  To be sure, in 
December 2001, the veteran qualified for disability 
compensation from the Social Security Administration (SSA).  
Since the SSA has destroyed the veteran's records, no 
evidence from that agency's determination appears in this 
record.  Nor is there anything in the record to indicate that 
the SSA's determination was based only on the veteran's 
service-connected residuals of cold injury disabilities.  

The only two medical professionals to have provided an 
opinion on this matter have found no impediment to the 
veteran's employment arising from his service-connected 
disabilities.  The veteran reported to the March 2007 C&P 
neurological examiner that his feet and his hands felt cold.  
Sometimes his feet and his hands would ache.  The veteran 
also told the examiner that his big toes and his fingertips 
felt numb.  Although the veteran said he could cut his own 
meat at the dinner table, he sometimes had trouble with 
buttons and laces and didn't write much.  After conducting an 
examination, the physician concluded that the veteran had no 
motor or sensory deficits at that day's examination and none 
that could be attributable to cold injury.  As a result, he 
concluded that there is nothing that would render him 
unemployable.  

Similarly, at the March 2007 cold injury protocol 
examination, the veteran complained of aching in his hands 
and loss of strength.  He told the examiner that his hands 
got cold very easily and he sometimes had numbness and 
tingling in both hands.  He noted that he sometimes had 
flare-ups of joint pain and he could not stand cold weather.  
After conducting his examination, that physician concluded 
that the veteran's mild osteoarthritis in his hands was not a 
residual of his cold injury disability.  He explained that 
the kind of changes appearing in the X-rays were not unusual 
in 56-year-old males who had worked with their hands most of 
their lives.  Based on his evaluation that day, the physician 
saw no objective evidence that the cold injury of the 
bilateral upper and lower extremities would make the veteran 
unable to do any type of work or gainful employment.  

The veteran has produced little evidence to support his 
claim.  He testified that he ended his painting business in 
October 2002 because he lost his sense of touch in his hands 
and without it, he could not continue painting.  Transcript 
at 4.  He also noted that he could not stand for long periods 
of time.  Transcript at 4.  




On his March 2005 application for TDIU, in response to the 
question whether he had tried to obtain employment since he 
became too disabled to work, the veteran checked the box for 
"no."  He later explained that many jobs had been offered 
to him, but because of his loss of strength and gripping 
ability, he had not been able to accept them.  Veteran's 
Letter of June 2005.  That explanation was not clear as to 
whether the veteran was referring to painting jobs or some 
other kind of work, nor what requirements of those jobs he 
was unable to perform because of his cold injury residuals.  

When asked at his personal hearing whether there was some 
kind of work, other than painting, that he could do, the 
veteran replied that there was no such work at the present 
because he didn't have a degree-he was a high school 
graduate with some college background.  Transcript at 2.  He 
noted that other than painting, he had worked previously in 
manufacturing plants, which required long periods of 
standing.  Transcript at 5.  And he explained that not being 
able to use his hands and feet at 100 percent or 90 percent 
capacity really affected his chances of seeking full-time 
employment.  Transcript at 6-7.  While he noted that he could 
pick up a pen, he explained that he could not lift heavy 
things.  Transcript at 7.  

The claims folder contains evidence inconsistent with the 
veteran's statements in this appeal.  The veteran previously 
sought service connection for a low back disability.  His 
claim was denied because his diagnosed degenerative disc 
disease of the lumbar spine was determined to be unrelated to 
his military service.  At a May 2004 C&P examination, the 
veteran identified himself as a self-employed painter.  He 
reported that due to back pain, he had suspended his painting 
business from January to August 2003, but when the pain had 
improved, he had gone back to painting for 5-6 hours per day.  
Those statements contradict his statements here that he 
stopped working in October 2002 because of the loss of 
feeling in his hands and feet.  And, as noted in section I of 
this decision, the inconsistencies in the veteran's  
statements undermine the credibility of his subjective 
statements about his service-connected disabilities.  Caluza, 
supra, 7 Vet. App. at 512 (relevant factors in determining 
credibility are inconsistent statements and statements that 
merely reflect the desire for monetary gain).  

At most, the veteran's testimony shows that he has had 
difficulty in performing the tasks of painting.  This 
subjective evidence is not sufficient to establish that the 
veteran is incapable of securing and following substantially 
gainful employment.  38 C.F.R. §4.16(a).   Without detailed 
evidence of how the veteran is incapable of working, and in 
light of the medical evidence indicating that his service-
connected disabilities do not render him unemployable, the 
veteran's TDIU claim must be denied.  Since the evidence in 
favor of the claim (the veteran's statements) is less 
probative than the opinions of medical professionals finding 
that his service-connected disabilities do not render him 
incapable of working, there is no reasonable doubt to 
resolve.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


III.  Duties to notify and to assist 

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2008); 38 C.F.R. § 3.159.  VA 
must notify the claimant (and his or her representative, if 
any) of any information and evidence not of record: (1) that 
is necessary to substantiate the claim; (2) that VA will seek 
to provide; and (3)  that the claimant is expected to 
provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).    

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008).  If the diagnostic code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's 



employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement to the claimant.  

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, 22 Vet. App. at 43-44. 

With respect to the increased rating claims, the RO's 
June 2006 letter describing the evidence needed to support 
the veteran's claim was timely mailed before the August 2006 
rating decision.  It described the evidence necessary to 
substantiate a claim for an increased rating, identified what 
evidence VA was collecting and what the veteran should 
submit, suggested the types of documents and information that 
would be helpful in substantiating the claim, explained that 
the rating is based on the nature, severity, and duration of 
symptoms, their impact on employment, and the criteria of 
diagnostic codes that range from zero to 100 percent.  It did 
not, however, specifically notify the veteran that the rating 
is based on the impact of his disability on his daily life or 
of the diagnostic code under which his disability is rated.  

Although the veteran has not raised any notice issues, the 
failure to provide complete, timely notice to the veteran 
raises a presumption of prejudice, so that VA has the burden 
to establish that the veteran was not, in fact, prejudiced by 
the inadequate notice.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  

Here, the veteran was not prejudiced by the flaws in the 
original June 2006 letter because he provided evidence on the 
impact of his disabilities on his daily life and has 
demonstrated actual knowledge of the rating criteria.  At the 
February 2006 hearing, he described how he sometimes burns 
his hands because of the lack of feeling in them.  Moreover, 
at the various C&P examination, he was asked to identify how 
his disability affected the activities of daily living and he 
provided statements that he was able to perform those 
activities independently.  In November 2005, he listed the 
criteria in the relevant diagnostic code.  Although the 
veteran was not given notice on these issues, since he 
submitted evidence as to the effect of his disability on 
daily life and the rating criteria, he had a meaningful 
opportunity to participate in the adjudication process and 
not prejudiced by the failure to receive all required notice.  
See Overton v. Nicholson, 20 Vet. App. 427, 439-444 (2006) 
(failure to provide timely notice is harmless if the claimant 
had a meaningful opportunity to participate in the processing 
of the claim).  

As for the TDIU claim, the RO's April 2005 letter, mailed 
before the May 2005 rating decision, notified the veteran of 
the evidence necessary to establish a TDIU claim, what 
evidence VA was collecting, and what evidence should be 
submitted by the veteran.    

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
retrieving his claims folder (that contained his service 
treatment records), by obtaining his VA treatment records, 
and by providing him with multiple compensation and pension 
(C&P) examinations.  VA also requested records of the 
veteran's disability claim at the Social Security 
Administration, but its record-keeper replied that the 
veteran's records had been destroyed and it had no records of 
his claim.  The veteran was informed of VA's inability to 
obtain those records.  Since it would have been futile to 
continue to seek those records in light of the 



response from the SSA, VA had no further duty to assist the 
veteran with respect to those records.  


ORDER

A disability rating in excess of 10 percent for residuals of 
cold injury, right hand, is denied.  

A disability rating in excess of 10 percent for residuals of 
cold injury, left hand, is denied.  

A total rating for compensation purposes due to individual 
unemployability is denied.  


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


